

TERM SHEET
 


This Term Sheet (the “Term Sheet”) dated as of the 2nd day of June 2007 (the
“Effective Date”), confirms certain preliminary understandings between Platinum
Diversified Mining Inc., a Cayman Islands corporation (“PDM”); and Golden Eagle
International, Inc., a Colorado corporation (“Golden Eagle”), for (a) the
purchase by PDM or an affiliate of PDM (the “Purchaser”) from Golden Eagle and
certain of its subsidiaries and affiliates (collectively, the “Sellers”), or any
of them, of the Buen Futuro mining concession and associated surface rights in
eastern Bolivia (the “Buen Futuro Concession”), and the mining facilities,
production facilities, buildings, inventories, machinery, equipment, contracts,
permits, plans, reports, data, surveys, logs, documents and other tangible and
intangible property and other assets related to the operations of Sellers
pursuant to one or a series of transactions, including, but not limited to, the
mining operations of Sellers related to the Buen Futuro Concession, but
specifically excluding (i) the Gold Bar mill and plant located in Eureka,
Nevada, United States (the “Gold Bar Mill”) and (ii) certain other assets (the
“Excluded Assets”) consisting of certain gold placer deposits and related
facilities located on the Cangalli properties or the Precambrian properties in
Bolivia operated by Sellers (the “Mining Assets”), and (b) the establishment of
a joint venture in respect of six mining concessions and related surface rights
(other than the Buen Futuro Concession) in eastern Bolivia that surround the
Buen Futuro Concession and are contiguous to each other, but excluding the Gold
Bar Mill and the Excluded Assets (the “Joint Venture Assets”), owned by any one
or more of Sellers (collectively, the “Transaction”). Except as specifically set
forth in the Binding Provisions (defined below) of this Term Sheet, PDM and
Golden Eagle understand that (a) the matters set forth in this Term Sheet are
preliminary in nature and do not contain all of the terms and conditions
necessary for the consummation of the Transaction and (b) neither PDM nor Golden
Eagle or any one or more of Sellers shall be bound by all or any portion of the
Transaction unless and until each of PDM and Sellers (or any of them) agree upon
and execute mutually satisfactory written and definitive documents with regard
to the Transaction (the “Definitive Agreements”).
 
I.  SUMMARY OF TRANSACTION
 
PDM and Golden Eagle agree on the following preliminary, non-binding
understandings with regard to the Transaction (the “Non-Binding Provisions”):
 
Transaction Structure:
Prior to the consummation of the Transaction, Golden Eagle will form a new
Bolivian entity (the “Bolivian Purchase Entity”) and transfer the Mining Assets
into the Bolivian Purchase Entity. In addition, PDM and Golden Eagle anticipate
that the Joint Venture Assets will be transferred into a new Bolivian entity
(the “Bolivian Joint Venture Entity”) in a manner mutually agreed between PDM
and Golden Eagle.
 
PDM and Golden Eagle currently anticipate that the Transaction will be
structured as a series of separate arrangements generally described as follows:
 
a. Stock Purchase. Purchaser will purchase from Sellers, and Sellers will sell
to Purchaser, 100% of the issued and outstanding shares of the Bolivian Purchase
Entity. The Bolivian Purchase Entity will own only the Mining Assets free and
clear of encumbrances (other than encumbrances mutually agreed between PDM and
Golden Eagle), and will have no liabilities unless otherwise specifically agreed
between PDM and Golden Eagle and set forth in the Definitive Agreements.
Purchaser shall have no obligation to commence or continue any operations in
respect of the Mining Assets owned by the Bolivian Purchase Entity.

 
 
 
1

--------------------------------------------------------------------------------

 
 

 
b. Joint Venture. The Joint Venture Assets will be owned by the Bolivian Joint
Venture Entity. The Bolivian Joint Venture Entity will own the Joint Venture
Assets free and clear of encumbrances (other than encumbrances mutually agreed
between PDM and Golden Eagle), and will have no liabilities unless otherwise
specifically agreed between PDM and Golden Eagle and set forth in the Definitive
Agreements. The Bolivian Joint Venture Entity will be owned by a joint venture
to be owned 60% by PDM or its subsidiaries and affiliates and 40% by Golden
Eagle or its subsidiaries and affiliates (the “Joint Venture”). The Joint
Venture initially will be operated by a committee consisting of five persons,
three of whom will be appointed by PDM and two of whom will be appointed by
Golden Eagle (the “Management Committee”). The size and composition of the
Management Committee will be modified from time to time to reflect any
percentage ownership changes in the Joint Venture.
 
c. Gold Bar Mill Option. Sellers (or any of them) will grant to Purchaser an
option for the purchase of the Gold Bar Mill (the “Option”). The Option will
remain effective for a period of two years after the closing of the portion of
the Transaction relating to the Gold Bar Mill (the “Option Period”). Purchaser
shall have the right to exercise the Option at any time during the Option
Period.
   
Purchase, Sale and Contribution:
The purchase and sale of the Bolivian Purchase Entity, the transfer of the Joint
Venture Assets to the Bolivian Joint Venture Entity and the formation of the
Joint Venture and the Option in respect of the Gold Bar Mill, as set forth in
the applicable Definitive Agreements, will be structured as follows:
 
a. Bolivian Purchase Entity. Purchaser will purchase from Sellers, and Sellers
will sell to Purchaser, 100% of the issued and outstanding shares of the
Bolivian Purchase Entity.
 
b. Joint Venture Assets. Sellers (or any of them) will contribute the Joint
Venture Assets to the Bolivian Joint Venture Entity to be held by the Joint
Venture in exchange for its or their 40% ownership interest in the Joint
Venture.
 
c. Gold Bar Mill. In the event that Purchaser exercises the Option in respect of
the Gold Bar Mill, Sellers (or any of them) will purchase the Gold Bar Mill free
and clear of any and all encumbrances. Sellers (or any of them) will remove or
cause to be removed all encumbrances from the Gold Bar Mill on or prior to the
closing of the purchase and sale of the Gold Bar Mill pursuant to the Option.

 
 
 
2

--------------------------------------------------------------------------------

 
 
Consideration:
The consideration to be paid by Purchaser for the all of the issued and
outstanding shares in the Bolivian Purchase Entity, the interest of Purchaser in
the Joint Venture, and the Option in respect of the Gold Bar Mill will be
structured as follows as set forth in the applicable Definitive Agreements:
 
a. Bolivian Purchase Entity. The final total consideration to be paid by
Purchaser to Sellers for the purchase of all of the issued and outstanding
shares in the Bolivian Purchase Entity will be determined as follows (the
“Purchase Price”):
 
i. Cash Payment. Upon the closing of the portion of the Transaction related to
the purchase of all of the issued and outstanding shares of the Bolivian
Purchase Entity, Purchaser will make a cash payment to Sellers (or any of them)
of US$5,000,000.00 (the “Cash Payment”).
 
ii. PDM Shares. In addition to the Cash Payment, upon the closing of the portion
of the Transaction related to the purchase of 100% of the issued and outstanding
shares of the Bolivian Purchase Entity, PDM will issue to Sellers (or any of
them) 1,000,000 ordinary shares in PDM valued at US$8.00 per share (the “PDM
Purchase Price Shares”) and a warrant (the “Purchase Price Warrant”) to purchase
1,000,000 ordinary shares in PDM at an exercise price of US$8.00 per warrant
share (the “Purchase Price Warrant Shares”). The Purchase Price Warrant will
have a term of three years from the date of issue. The PDM Purchase Price
Shares, the Purchase Price Warrant and the Purchase Price Warrant Shares will
not be registered under the Securities Act of 1933, as amended (the “Securities
Act”), but will be issued to Sellers under one or more exemptions from
registration under the Securities Act. Sellers will not distribute all or any
portion of the PDM Purchase Price Shares, the Purchase Price Warrant or the
Purchase Price Warrant Shares to any other person or entity. The PDM Purchase
Price Shares, the Purchase Price Warrant and the Purchase Price Warrant Shares
will be subject to certain resale restrictions, and the Definitive Agreements
will set forth the resale restrictions in respect of the PDM Purchase Price
Shares, the Purchase Price Warrant and the Purchase Price Warrant Shares.
Purchaser anticipates that the PDM Purchase Price Shares and the Purchase Price
Warrant Shares will be tradable on the Alternative Investment Market of the
London Stock Exchange plc (the “AIM”). The PDM Purchase Price Shares and the
Purchase Price Warrant Shares will be subject to a 12-month lock-up period.
 
iii. Production Payment. In addition to the Cash Payment, the Purchase Price
Warrant and the PDM Purchase Price Shares, if and when Purchaser commences
production in respect of the Mining Assets owned by the Bolivian Purchase
Entity, the Sellers (or any of them) will be entitled to receive an amount (the
“Production Payment”) equal to 40% of the net profits from the sale of minerals
produced from the Mining Assets held by the Bolivian Purchase Entity, up to a
maximum amount equal to the sum of (A) US$15,000,000.00 and (B) 2,000,000
ordinary shares in PDM valued atUS$8.00 per share(the “PDM Production Payment
Shares”). The calculation of the Production Payment and the terms of payment of
the Production Payment by Purchaser to Sellers (or any of them) will be set out
in the Definitive Agreements. The Production Payment initially will be paid 50%
in cash and 50% in PDM Production Payment Shares. Once the cash portion or the
PDM Production Payment Shares portion of the Production Payment has been
exhausted, the Production Payment will be paid only in PDM Production Payment
Shares or cash, as applicable, until the entire amount of the Production Payment
has been paid. In addition, PDM will grant to the Sellers (or any of them) who
or which receive PDM Production Payment Shares a warrant (the “Production
Payment Warrant”) to purchase the number of PDM Production Payment Shares issued
as part of the Production Payment, up to a maximum of 2,000,000 ordinary shares
of PDM valued at US$8.50 per share (the “Production Payment Warrant Shares”).
Each Production Payment Warrant will have a term of three years from the date of
issue. The PDM Production Payment Shares, the Production Payment Warrant and the
Production Payment Warrant Shares will not be registered under the Securities
Act, but will be issued to Sellers under one or more exemptions from
registration under the Securities Act. Sellers will not distribute all or any
portion of the PDM Production Payment Shares, the Production Payment Warrant or
the Production Payment Warrant Shares to any other person or entity. The PDM
Production Payment Shares, the Production Payment Warrant and the Production
Payment Warrant Shares will be subject to certain resale restrictions, and the
Definitive Agreements will set forth the resale restrictions in respect of the
PDM Production Payment Shares, the Production Payment Warrant and the Production
Payment Warrant Shares. Purchaser anticipates that the PDM Production Payment
Shares and the Production Payment Warrant Shares will be tradable on the AIM.
The PDM Production Payment Shares and the Production Payment Warrant Sharers may
be subject to a lock-up period not to exceed 12 months, as set out in the
Definitive Agreements.

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
The Purchase Price will be subject to customary adjustments, as may be
established in the Definitive Agreements. PDM and Golden Eagle, for itself and
the Sellers, agree that the Purchase Price, as adjusted, is full and fair
compensation for the Mining Assets.
 
b. Joint Venture Assets. Golden Eagle or its subsidiaries and affiliates will
receive a 40% interest in the Joint Venture in exchange for the Joint Venture
Assets contributed by Golden Eagle or its subsidiaries to the Bolivian Joint
Venture Entity to be owned by the Joint Venture. PDM or its subsidiaries or
affiliates will receive a 60% interest in the Joint Venture in exchange for the
Purchase Price. As additional consideration, PDM or its subsidiaries and
affiliates will pay the first US$5,000,000.00 of costs and expenses incurred by
the Joint Venture in respect of the exploration or exploitation of the Joint
Venture Assets (the “Free Carry Amount”); provided, that PDM and its
subsidiaries and affiliates shall have no obligation to incur any costs or
expenses in respect of the exploration or exploitation of the Joint Venture
Assets. Once PDM or its subsidiaries and affiliates have expended the Free Carry
Amount, any additional amounts will be paid by PDM and its subsidiaries and
affiliates and Golden Eagle and its subsidiaries and affiliates, as applicable,
in proportion to its respective percentage ownership in the Joint Venture.
Failure by PDM or its subsidiaries and affiliates, or Golden Eagle or its
subsidiaries or affiliates, as applicable, to make its respective proportionate
capital contributions will result in proportionate dilution of its percentage
interest in the Joint Venture. In the event that the percentage interest of PDM
and its subsidiaries and affiliates or Golden Eagle and its subsidiaries and
affiliates, as applicable, in the Joint Venture falls below 20%, the interest of
PDM and its subsidiaries and affiliates or Golden Eagle and its subsidiaries and
affiliates, as applicable, in the Joint Venture automatically will convert into
a ten percent net profits interest only.
 
c. Gold Bar Mill. Pursuant to the terms of the Option, Purchaser will have the
right to purchase the Gold Bar Mill for an amount equal to the demonstrated book
value of the Gold Bar Mill, currently estimated at US$3,940,000.00 (the “Gold
Bar Mill Purchase Price”). Upon the closing of the portion of the Transaction
relating to the Option, Purchaser will pay to Seller US$500,000.00 (the “Option
Fee”). The Option Fee is nonrefundable; provided, however, in the event that
Purchaser exercises the Option, the Option Fee will be credited against the Gold
Bar Mill Purchase Price. Sellers will not seek offers for the sale of the Gold
Bar Mill during the period from the Effective Date through the termination of
the Option Period (the “Non-Solicitation Period”); provided, however if during
the Non-Solicitation Period, Sellers receive an unsolicited bona fide offer from
an unaffiliated third party to purchase the Gold Bar Mill for an amount in
excess of the Gold Bar Mill Purchase Price (an “Unsolicited Purchase Offer”),
then Purchaser will have a right of first refusal (the “Right of First Refusal”)
to purchase the Gold Bar Mill for an amount equal to 102% of such Unsolicited
Purchase Offer (the “Unsolicited Purchase Offer Price”). In the event that
Purchaser exercises the Right of First Refusal, the Option Fee, if already paid,
will be credited against Unsolicited Purchase Offer Price. Any purchase by
Purchaser of the Gold Bar Mill by Purchaser, whether pursuant to the Option or
based on the exercise of the Right of First Refusal, will be completed only upon
the close of the Transaction
   

 
 
4

--------------------------------------------------------------------------------

 
 
Board Representation:
Upon, but only upon the consummation of all arrangements comprising the
Transaction as set forth in the Definitive Agreements, Golden Eagle will receive
the right to nominate one member to the board of directors of PDM and the
current board of directors of PDM will recommend his election.
   
Employees:
Neither PDM nor Purchaser will have any obligation to retain any employees of
Sellers. Any obligation of PDM or Purchaser in respect of employees of Sellers
will be set forth in the Definitive Agreements.
   
Other Provisions:
The Definitive Agreements will contain additional terms and conditions standard
to transactions of the type contemplated in this Term Sheet, including, as
applicable, representations and warranties (including ownership of the Mining
Assets, the Joint Venture Assets and the Gold Bar Mill; condition of the Mining
Assets, the Joint Venture Assets and the Gold Bar Mill; adequacy of the Mining
Assets, the Joint Venture Assets and the Gold Bar Mill for the operation of the
Mining Assets, the Joint Venture Assets and the Gold Bar Mill in the ordinary
course; compliance with laws; absence of litigation; authority to enter into
Definitive Agreements (including approval of the shareholders of any of the
Sellers); accuracy of financial statements; conduct of the business related to
the Mining Assets, the Joint Venture Assets and the Gold Bar Mill in the
ordinary course; environmental compliance; ownership of intellectual property;
no infringement of the intellectual property rights of third parties; due
incorporation, existence and good standing of Sellers, as applicable, in the
state of its incorporation and the jurisdictions in which it does business;
status of permits necessary for the operation of the Mining Assets, the Joint
Venture Assets and the Gold Bar Mill; operation of the business comprising the
Mining Assets, the Joint Venture Assets and the Gold Bar Mill in accordance with
all applicable licenses, permits and other regulatory approvals; payment of
taxes; benefit levels of affected employees; employee relations; enforceability
of contracts; liabilities; insurance coverage; debt obligations and commitments;
and no conflict with other obligations); indemnity provisions; no material
adverse change; regulatory and contractual consents; non-compete provisions; and
dispute resolution procedures. The Definitive Agreements will be governed by the
laws of the State of Colorado. Any disputes arising under the Definitive
Agreements will be subject to the jurisdiction of the state courts of Colorado
and the federal courts of the United States, located in Denver, Colorado.
   

 
 
5

--------------------------------------------------------------------------------

 
 
 
Conditions to Closing:
Consummation of the Transaction will be subject to conditions to closing
standard to transactions of this type, including: (a) no material adverse change
in the assets, liabilities, or the financial or operating condition of the
Mining Assets, the Joint Venture Assets and the Gold Bar Mill; (b) all approvals
and consents shall have been obtained or waived, including all consents required
by the AIM; (c) readmission of PDM to trading on the AIM upon completion of the
Transaction; (d) all representations and warranties are correct on and as of the
closing date; and (e) completion of due diligence to the satisfaction of
Purchaser.
   
Closing Date:
PDM and Golden Eagle anticipate the execution of the Definitive Agreements on or
before August 7, 2007. Subject to the completion or waiver of any conditions
precedent to the closing of the Transaction, including approval of the
Transaction by the PDM shareholders and the Golden Eagle shareholders, and
readmission of PDM to trading on the AIM upon completion of the Transaction, PDM
and Golden Eagle anticipate that the closing of the Transaction will occur on or
before September 14, 2007 (the “Anticipated Closing Date”). The closing of the
Transaction will occur upon the satisfaction or waiver of the conditions
precedent set forth in the Definitive Agreements.

 
II.  BINDING PROVISIONS
 
In consideration of PDM and Golden Eagle entering into negotiations with regard
to the Transaction, and the expenses to be incurred with regard to such
negotiations, PDM and Golden Eagle agree that, upon execution of this Term
Sheet, the following provisions shall be legally binding and enforceable as
against PDM and Golden Eagle (the “Binding Provisions”):
 
Due Diligence:
In order to assist PDM in evaluating the proposed Transaction, Golden Eagle
shall, and shall cause Sellers to, fully cooperate with and allow PDM and its
legal counsel, auditors, accountants and other advisors full and complete access
to Sellers and to the books and records, premises, tangible and intangible
assets and operations of Sellers related to the Mining Assets, the Joint Venture
Assets and the Gold Bar Mill, to enable PDM to perform its technical, legal and
financial due diligence. Golden Eagle understands that these investigations will
not affect the scope or validity of any of the representations and warranties to
be made by Sellers in the Definitive Agreements in connection with the
Transaction. PDM will begin its due diligence review within a reasonable period
of time after the Effective Date, and will use commercially reasonable efforts
to complete its due diligence review within 60 days after the Effective Date.
PDM has no obligation to continue negotiations in respect of the Transaction if
the due diligence evaluation, in its sole opinion, calls into question the
feasibility of the Transaction.
 
In order to assist Golden Eagle in evaluating the proposed Transaction, PDM
shall, and shall cause Purchaser to, fully cooperate with and allow Golden Eagle
and its legal counsel, auditors, accountants and other advisers access to the
corporate and other books and records of PDM and the information filed by PDM
with AIM.
   
Good Faith Negotiations:
Subject to the provisions of this Term Sheet, the parties shall negotiate in
good faith toward the consummation of the Definitive Agreements. The parties
will use good faith efforts to complete the negotiation of the Definitive
Agreements on or before the Anticipated Closing Date. PDM will prepare the
Definitive Agreements.
   

 
 
6

--------------------------------------------------------------------------------

 
 
Non-Solicitation and No-Shop Rule:
Following the execution of this Term Sheet and as an inducement to PDM to
execute this Term Sheet, conduct due diligence and negotiate the Definitive
Agreements, until the earlier of (a) the Anticipated Closing Date, and (b) the
date of the execution of the Definitive Agreements, and (c) the termination of
this Term Sheet upon not less than five (5) days’ prior written notice from PDM
to Golden Eagle (as applicable, the “Term Sheet Termination Date”) Golden Eagle
will, and will cause the Sellers and its and their respective officers,
directors, employees, representatives and agents to, cease any and all
discussions related to the sale of the Mining Assets, the Joint Venture Assets
and the Gold Bar Mill, whether through the sale of assets, stock, membership
interests, merger, consolidation or otherwise. In addition, Golden Eagle shall
not, and shall cause the Sellers and any of its and their respective directors,
officers, employees, agents or representatives not to (a) solicit or encourage,
directly or indirectly, any inquiries, discussions or proposals for,
(b) continue, propose or enter into any discussions or negotiations looking
toward or (c) enter into any agreement or understanding providing for, the
disposition of the Mining Assets or the Gold Bar Mill, or any assets or business
comprising the Mining Assets, the Joint Venture Assets or the Gold Bar Mill,
whether through the sale of assets, stock, membership interests, merger,
consolidation or otherwise; nor shall any of such persons or entities provide
any information to any person (other than to PDM and its agents and
representatives) for the purpose of evaluating or determining whether to make or
pursue any inquiries or proposals with respect to any such transactions.
Notwithstanding the foregoing, Sellers may entertain an Unsolicited Purchase
Offer for the Gold Bar Mill, subject to Purchaser’s Right of First Refusal.
   
Expenses:
Except as otherwise agreed in this Term Sheet, each of PDM, Golden Eagle,
Sellers and Purchaser shall each bear its own fees and expenses, including, but
not limited to, fees and disbursements of attorneys and financial or other
advisors incurred in connection with the execution of this Term Sheet and the
Definitive Agreements, and the transactions contemplated in this Term Sheet and
the Definitive Agreements.
   
Entire Agreement:
These Binding Provisions constitute the entire binding agreement between the
parties, superseding all prior oral or written agreements, understandings,
representations and warranties, and courses of conduct and dealing between us on
the subject matter hereof. Except as otherwise provided herein, the Binding
Provisions may be amended or modified only by a writing executed by each of the
parties hereto.
   
Non-Binding Provisions Not Enforceable:
The Non-Binding Provisions are not part of the Binding Provisions and therefore
do not create or constitute any legally binding obligations between PDM,
Purchaser, Golden Eagle and Sellers. Whether or not the Definitive Agreements
are prepared, authorized, executed or delivered by the parties, neither PDM nor
Golden Eagle shall have any liability to any other party to this Term Sheet or
to Purchaser or Sellers based upon, arising from, or relating to the Non-Binding
Provisions. No prior or subsequent course of conduct or dealing between the
parties, oral communications or other actions not reduced to or reflected in a
writing executed by the parties shall serve to modify the Binding Provisions, in
any way or cause the Non-Binding Provisions or any provisions covering the same
subject matter to become in any sense legally binding and enforceable.
   

 
 
7

--------------------------------------------------------------------------------

 
 
Governing Law:
The Binding Provisions shall be governed by and construed in accordance with the
internal laws of the State of Colorado without regard to Colorado conflicts of
law principles. PDM and Golden Eagle irrevocably submit to the jurisdiction of
the state courts of Colorado and the federal courts of the United States located
in Denver, Colorado, with regard to any dispute arising out of this Term Sheet
or its interpretation.
   
Confidentiality and Public Statements:
a. PDM and Golden Eagle shall, and Golden Eagle shall cause the Sellers to,
maintain in confidence all discussions with regard to the Transaction, including
the existence and contents of this Term Sheet and all information about or
relating to the proposed Transaction exchanged by a party in strict confidence,
whether or not such information is marked or labeled in writing or identified
orally as confidential or proprietary, all in accordance with the
Confidentiality Agreement dated April 23, 2007, between PDM and Golden Eagle.
 
b. Except as and to the extent required by law, without the prior written
consent of the other party, neither PDM nor Golden Eagle shall, and each shall
direct their subsidiaries, affiliates, employees and representatives not to,
directly or indirectly, make any public comment, statement or communication with
respect to, or otherwise disclose or permit the disclosure of the nature of
discussions regarding, the contemplated transactions between the parties or any
of the terms, conditions or other aspects of the transaction proposed in this
Term Sheet or any confidential information, except as agreed upon by the parties
or already made public.
   
Termination:
The Binding Provisions of this Term Sheet and this Term Sheet shall terminate on
the Term Sheet Termination Date. The termination of the Binding Provisions shall
not affect the liability of a party for breach of any of the Binding Provisions
prior to the termination. Upon termination of the Binding Provisions, neither
party shall have any further obligations hereunder, except as stated in the
Binding Provisions related to Expenses, Entire Agreement, Non-Binding Provisions
Not Enforceable, Governing Law and Confidentiality and Public Statements, all of
which shall survive any such termination.
   
Facsimile Signatures and Counterparts:
Any party to this Term Sheet may sign the Term Sheet and transmit the signed
copy to the other party who agrees to accept it as if such document bore
original signatures. This Term Sheet may be executed in one or more
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same instrument.



[Remainder of page intentionally left blank]

 
8

--------------------------------------------------------------------------------

 



If you agree with the foregoing, please sign and date this Term Sheet in the
space provided below to confirm the mutual agreements set forth in the Binding
Provisions and return a signed copy to: Kevin W. Johnson, Holland & Hart llp,
555 Seventeenth Street, Suite 3200, Denver, Colorado 80202, Facsimile No.: (303)
713-6203.
 


PLATINUM DIVERSIFIED MINING INC.

By: /s/ Bobby E. Cooper
Name: Bobby E. Cooper
Title: President & CEO



Acknowledged and agreed this 2nd day of June 2007:
 
Golden Eagle International, Inc.
 
By: /s/ Terry C. Turner
Name: Terry C. Turner
Title: President & CEO


 
 
9

--------------------------------------------------------------------------------

 